 

Exhibit 10.2

 

FORM OF BONUS PAYMENT AGREEMENT

 

                This BONUS PAYMENT AGREEMENT (this “Agreement”) is made and
entered into as of             , 2006, by and between Venoco, Inc., a Delaware
corporation (the “Company”), and                          (“Participant”).

 

Recitals

 

A.            The Company has declared and paid dividends on its common stock,
and may declare and pay additional dividends on such stock, in the form of cash
or property.

B.             Participant has entered into that certain Nonqualified Stock
Option Agreement, dated              and amended as of the date hereof, pursuant
to the Company’s 2000 Stock Incentive Plan (the “Stock Option Agreement”), under
which Participant holds an unexercised option (the “Option”) to purchase
             shares (the “Option Shares”) of the Company’s common stock.

C.             On March 22, 2006, the Company paid a dividend consisting of 100%
of the membership interests in its subsidiary 6267 Carpinteria Avenue, LLC to
its sole stockholder (the “LLC Dividend”).

D.            The Company expects to pay a dividend consisting of either (i) a
distribution of approximately 50 acres of land located in Carpinteria,
California, or (ii) an option to purchase such land (the “Bluffs Property
Dividend”).  The terms of the planned distribution are generally described in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2005.

E.             The Company would like to amend the “change in control”
provisions in the Stock Option Agreement as set forth in an amendment to that
agreement  (the “Amendment”)

F.             As consideration for entering into the Amendment and the economic
effect that payment of the LLC Dividend may have had on the Option Shares, and
the economic effect that the payment of subsequent dividends (including the
Bluffs Property Dividend) may have on those shares, the Company wishes to grant
Participant bonus payments related to dividends granted by the Company as more
particularly set forth herein.

Agreement

In consideration of the terms and conditions of this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Bonus Payment.  If and when the Company declares and pays any
dividend on its common stock, Participant shall be entitled to receive a cash
payment (the “Bonus Payment”) from the Company calculated as follows:

(a)           In the case of a cash dividend, the Bonus Payment shall be equal
to the product of (i) the per share amount of the dividend payable to holders of
the Company’s common stock and (ii) the number of Option Shares subject to the
Option as of the record date relating to the dividend (whether vested or
unvested).

(b)           In the case of a non-cash dividend, the Bonus Payment shall be
equal to the product of (i) (A) the fair market value of the dividend as
determined by the board of directors of the Company or a committee thereof
divided by (B) the total number of shares of common stock outstanding as of the
record date relating to the dividend and (ii) the number of Option Shares
subject to the Option as of the record date relating to the dividend (whether
vested or unvested).

2.             Payment Date.  The Company shall pay the Bonus Payment to
Participant on the 45th calendar day after the date on which the Company
declares a dividend on its common stock and all contingencies to payment of the
dividend have been satisfied.

3.             LLC Dividend.  The Company shall pay a Bonus Payment relating to
the LLC Dividend on June 6, 2006.  The amount of the Bonus Payment will be
calculated pursuant to the formula set forth in Section 1(b) of this Agreement.

4.             Agreed Valuation.  The Company and Participant agree that for
purposes of Section 1(b) of this Agreement, the fair market value of the LLC
Dividend was $4,929,511.86 or $0.15 per share and the fair market value of the
proposed Bluffs Property Dividend will be an amount as determined by the
Company’s Corporate Governance Committee.

5.             Withholding.  The Company shall deduct and withhold from all
payments under this Agreement an amount sufficient to satisfy any federal,
state, and local tax withholding requirements.

6.             Source of Funds.  Amounts payable under this Agreement shall be
from the general funds of the Company.  Participant’s rights to unpaid amounts
under this Agreement shall be solely those of an unsecured creditor of the
Company.

7.             Section 409A.  This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended, and shall be interpreted
in a manner consistent with that intention.

8.             No Guarantee.  Nothing in this Agreement shall obligate the
Company to declare or pay dividends of any kind on shares of its common stock,
nor does anything herein entitle Participant to any benefit until the Company
pays a dividend on its common

 

2

--------------------------------------------------------------------------------


 

stock.  Nothing in this Agreement shall entitle Participant to a Bonus Payment
for dividends paid prior to March 22, 2006.

9.             Entire Agreement.  This Agreement is the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous oral and written agreements and discussions regarding the
subject matter hereof.

10.           Term.      This Agreement shall terminate on the first to occur of
the date all Options have been exercised and the date all unexercised Options
expire pursuant to the terms of the Stock Option Agreement.

Executed as of the day and year first above written.

 

 

VENOCO, INC.

 

 

 

 

By:

 

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------